Citation Nr: 1026483	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 25, 2005, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 
1969, and from May 1972 to May 1975.  His decorations include the 
Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which granted service connection for PTSD, and 
assigned a 30 percent evaluation, effective October 25, 2005.  
The Veteran perfected an appeal as to the effective date for the 
award of service connection for PTSD.

In December 2008, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A copy of the hearing transcript is of record and has 
been reviewed.

The issue of entitlement to an increased rating for PTSD, 
currently evaluated as 50 percent disabling, has been 
raised by the record in an August 2009 statement by the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. 
§ 3.159(c), (d) (2009).

In its January 2009 Remand, the Board directed that the issue of 
clear and unmistakable error (CUE) in the RO's October 1992 and 
June 1995 rating decisions that denied service connection for 
PTSD, be adjudicated by the RO/AMC.  Thereafter, the RO/AMC was 
to reconsider the Veteran's claim of entitlement to an effective 
date prior to October 25, 2005, for the award of service 
connection for PTSD.  The issue of CUE has not been subsequently 
adjudicated in a rating decision.  The CUE claim was addressed 
in the December 2009 Supplemental Statement of the Case; however, 
this is not sufficient for purposes of initially adjudicating the 
issue.  Thus, another remand is required.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a 
matter of law, to compliance with remand directives). See, too, 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  In a rating decision, the RO/AMC must 
adjudicate the issue of clear and 
unmistakable error in the RO's October 1992 
and June 1995 rating decisions that denied 
service connection for PTSD.  

2.  Thereafter, the RO/AMC must reconsider 
the Veteran's claim of entitlement to an 
effective date prior to October 25, 2005, for 
the award of service connection for PTSD.

3.  If the benefit sought on appeal is not 
granted, the RO/AMC should issue a 
Supplemental Statement of the Case and 
provide the Veteran and his representative an 
opportunity to respond.  The case should then 
be returned to the Board.

Thereafter, the case is to be returned to the Board, following 
applicable appellate procedure.  The Veteran need take no action 
until he is so informed.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information and 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



